CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.




avisbudgetexhibitsfor_image1.gif [avisbudgetexhibitsfor_image1.gif]
North American Fleet, Lease
& Remarketing Operations
16800 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126



                        
August 09, 2016




To: Mike Schmidt, Senior Vice President – Fleet Services
Avis Budget Car Rental, LLC




Subject: Avis Budget Car Rental 2017 Model Year Program Letter




This Avis Budget Car Rental, LLC 2017 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchases by ABCR of Ford vehicles, which
include any new and unused passenger cars, vans or trucks bearing the marks
"Ford" or "Lincoln" as from time to time are offered for sale by Ford in the
United States to Ford Dealers ("Ford Vehicles") for the 2017 Program Year.
"Program Year" ("PY") is defined and outlined on Attachment IX “Volume
Adjustments” and runs through June 30, 2017 or the date listed as “End Date”.
The 2017 PY is comprised of 2017 and possibly 2018 model year vehicles and
includes all Ford Vehicles purchased by ABCR during the dates specified on
Attachment IX “Volume Adjustments” unless both parties mutually agree to
conclude the PY sooner. Exceptions to the PY are summarized in Attachment IX
"Volume Adjustments" attached hereto and incorporated herein. The Parties agree
that each month during the PY, ABCR shall prepare and submit to Ford during the
3rd week of the month, an updated requested production plan by week and by
month, outlining production for the entire PY - the most current plan through
the 2016 CY is outlined on Attachment X “Production Plan” attached hereto and
incorporated herein. The Parties understand the Production Plan does not
constitute a timing guarantee; however, both Parties will make reasonable
efforts to fulfill the Production Plan.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2017 Model Daily Rental Repurchase Program and Ford's 2017 Model Daily Rental
Long Term Risk Program, dated June 2, 2016 (the "Program Communications")
control. Terms used in this letter that are defined in such Program
Communications shall have the meaning set forth in the Program Communications
unless a contrary definition is provided in this Program Letter in which case
the definition in this Program Letter shall prevail. “Ford Dealer” is defined as
an independent entity in the United States authorized by Ford to sell new Ford
Vehicles under one or more dealer sales and service agreements.


The Parties hereto acknowledge and agree that this Program Letter, and the
Program Communications relating to the acquisition by ABCR or its affiliates
from Ford, and the repurchase by Ford, of Ford Vehicles, shall constitute a
single contract among the Parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2017 Program Year
as defined herein. The terms and conditions contained in this Program letter are
offered to meet competitive offers and promote the selection of Ford and Lincoln
products. This Program Letter contains the entire agreement between Ford and
ABCR with respect to the subject matter hereof and supersedes any prior
agreements and understanding, written or oral. This Program Letter may only be
changed by writing signed and delivered by the duly authorized representatives
of ABCR and Ford.






--------------------------------------------------------------------------------










Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended. As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles. This notification will
apply to all future purchases of replacement Vehicles and/or the repurchases of
relinquished Vehicles unless specifically excluded in writing.


Purchase Volume
During the 2017 Program Year, ABCR agrees to purchase for use in or in support
of operations at ABCR locations a Minimum Annual Volume of [REDACTED] Ford
Vehicles from the Ford Dealers of their choice in the United States ("Minimum
Annual Volume") in the mix outlined on Attachment I “Program Volume” attached
hereto and incorporated herein. ABCR agrees to order for production [REDACTED]
of the [REDACTED] Ford Vehicles for production prior to December 12, 2016. In
recognition of this volume commitment, Ford agrees to provide ABCR with
enhancements to the announced risk, repurchase and GAV programs as set forth
herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to ABCR.
ABCR understands and agrees that production loss attributable to (a) shortage or
curtailment of material, labor, transportation, or utility service; (b) any
labor or production difficulty; (c) any governmental action; and/or (d) any
cause beyond the reasonable control of Ford may affect vehicle volumes and may
result in lower volume deliveries and/or delays in deliveries. In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the mix outlined in
Attachment Attachment I “Program Volume” attached hereto and incorporated
herein, and ABCR recognizes that the mix could change and that any such changes
to the mix shall be changes determined necessary by Ford to accommodate changes
to the Ford Vehicle production plans. ABCR acknowledges and agrees that it is
possible that future demand for Ford Vehicles for retail sales in the United
States could be at levels that may limit the allocation of such Vehicles
available to fleet buyers such as ABCR. In the event Ford is unable to deliver
the Minimum Annual Volume and to the extent such shortfall/delay is not due to
causes beyond Ford's reasonable control as set forth above, Ford agrees to work
with ABCR to find a commercially reasonable solution.




Risk Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2017
Acquisition Year, a mix of approximately [REDACTED] shall be purchased as Ford
Risk Vehicles, vehicle mix and incentives are outlined on Attachment I “Program
Volume” and on Attachment II & III "Risk Incentives” attached hereto and
incorporated herein.


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K. Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system. All Risk Vehicles [REDACTED]
with the exception of any equipment changes or reconfigurations that affect the
price.


The 2017 MY vehicles ordered prior to July 1, 2016 will be paid through the 2016
PY automated competitive allowance payment system (this system uses a June 30
cutoff date for vehicles designated as early introduction vehicles). These
Vehicles ordered prior to July 1, 2016 that are part of the 17 PY, are set forth
on Attachment IX"Volume Adjustments" attached hereto and incorporated herein.








--------------------------------------------------------------------------------










Guaranteed Auction Value ("GAV") Program Description and Detail
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2017
Program Year, approximately [REDACTED] shall be subject to the Ford GAV Program,
as outlined on Attachment I “Program Volume” attached hereto and incorporated
herein.


As part of the ABCR GAV Program, Ford agrees to enhance the 2017 Model
Repurchase Program with the following items described below. The ABCR Guaranteed
Auction Value Program details are outlined on Attachment IV "GAV Program Detail”
and Attachment V "GAV Depreciation Rates" attached hereto and incorporated
herein.


As detailed in the 2017 Model Daily Rental Repurchase Program (page 3), the Ford
Mustang continues to be the only Ford Vehicle that has a surcharge applied to
the monthly depreciation rate based on the month of vehicle acceptance. Once
vehicles are delivered, order code 56Z is not transferable to other programs.


As outlined on Attachment V "GAV Depreciation Rates" attached hereto and
incorporated herein, [REDACTED]. The [REDACTED] which can be claimed within a
tier. If the [REDACTED], the vehicle will be [REDACTED] regardless of
days-in-service.


[REDACTED]


Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2017 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.    All references to "Repurchase" or "Repurchase Program" shall be deleted
and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction Value
Program." The terms "Guaranteed Auction Value" and "GAV" shall have the same
meaning and shall be used interchangeably.


b.    The GAV shall be equal to the Repurchase Settlement Amount as defined in
the Repurchase Programs and will be paid to ABCR in two separate transactions:
(1) the first payment will consist of Net Auction Proceeds and be paid by the
Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the second payment
will consist of a GAV Supplement Amount ("GAVSA") to be paid by Ford on the
Wednesday of the week following the sale of vehicles at the Ford Sponsored
Auction. The GAVSA shall be determined by calculating the GAV, deducting net
auction proceeds and adding the interest reimbursement amount set forth below.


c.    To reimburse ABCR for [REDACTED] held for sale at Ford Sponsored Auctions
more than [REDACTED] from Acceptance Date, [REDACTED] will be included in the
GAVSA as follows:


•
[REDACTED] Days    [REDACTED]

•
[REDACTED] Days    [REDACTED]

•
[REDACTED] Days    [REDACTED]



d.
Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.



e.
On the [REDACTED] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year. In addition to the Repurchase Settlement Amount, Ford will
also [REDACTED] set forth herein.



f.
Notwithstanding anything to the contrary in the Program Communications, as of
the date of this Program Letter, Ford shall be under no obligation to repurchase
vehicles except as set forth herein.



g.
Except as specifically amended herein, all other terms and conditions in the
2017 Model Daily Rental Repurchase Program remain in effect.





--------------------------------------------------------------------------------






[REDACTED] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into [REDACTED] Agreement in which [REDACTED]. Each such agreement
will provide that the parties will [REDACTED].


[REDACTED]
•
[REDACTED]

•
[REDACTED]

•
[REDACTED] are set forth on Attachment VII [REDACTED] attached hereto and
incorporated herein.

•
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason,
[REDACTED]

•
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

•
[REDACTED] VINs must be submitted through Ford's fleet website after January 5,
2017.

•
[REDACTED] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD) +180 days.

•
[REDACTED] submitted prior to the 15th of the month will [REDACTED] at the end
of the month; [REDACTED] submitted after the 15th of the month will [REDACTED]
at the end of the next month.

•
[REDACTED] that are made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
•
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.



[REDACTED]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that if [REDACTED]


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided, including information related to Ford’s vehicle cycle plans, future
products and related activities, shall be treated as confidential and each of
the parties shall take or cause to be taken the same degree of care in
preventing disclosure of the Confidential Material as it does with its own
confidential trade or business information, including ensuring that any
employees, vendors or suppliers that obtain or have access to such Confidential
Material also maintain the same level of confidentiality. Further, except as may
otherwise be required by law or by subpoena or civil investigative demand,
neither party shall provide the Confidential Material, or any part thereof, to
any other person or legal entity, including vendors and suppliers, without the
prior written consent of the other, which consent shall not be withheld
unreasonably. In disclosing the Confidential Material to any person or legal
entity, the disclosing party will impose on the receiving party the same degree
of confidentially and care that the parties have undertaken in the first
sentence of this Section or, in the case of Confidential Material supplied to
any person or governmental agency pursuant to subpoena or civil investigative
demand, requirement of the Securities and Exchange Commission or similar
request, the disclosing party will seek an appropriate protective order or
confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.




Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.




Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof. Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any such




--------------------------------------------------------------------------------




litigation in that Court, and agree not to plead or claim that such litigation
has been brought in an inconvenient forum. Neither party shall be liable for any
special, incidental, consequential or punitive damages caused by or arising out
of any performance or non-performance of this Agreement.


Failure to Perform due to Strike, etc Excused
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event. In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.


Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement. Waivers may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision. No waiver or extension of
time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.






--------------------------------------------------------------------------------




Recap of 2017 PY Attachments
Attachment I         Program Volume
Attachment II        Risk Program 2017 MY
Attachment III        Risk Program 2018 MY
Attachment IV        GAV Program Detail
Attachment V        GAV Depreciation Rates
Attachment VI        GAV Specification Requirements
Attachment VII        [REDACTED]
Attachment VIII        Program Reconciliation
Attachment IX        Volume Adjustments
Attachment X        Production Plan






Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Dearborn, MI 48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Please concur by signing below signifying ABCR's acceptance of the 2017 Program
Letter. By executing this Annual Program Letter ABCR certifies that Ford's Fleet
Program [REDACTED].




                            


                            
 
 
Sincerely,
 
 
/s/ Susan Kizoff
 
 
Susan Kizoff, Rental Manager
 
 
 
 
Ford Motor Company:


 
 
 
/s/ Mark LaNeve
 
 
 
Mark LaNeve, VP Marketing Sales and Service
 
Date
 
 
 
 
 
Agreed:
 
 
 
 
 
 
 
Avis Budget Car Rental, LLC
 
 
 
/s/ Mike Schmidt
 
8/26/16
 
Mike Schmidt, Senior Vice-President – Fleet Services
 
Date
 
 
 
 
 
 
 
 
 









        




--------------------------------------------------------------------------------


     Attachment I




    
 
 
Ford Motor Company / Avis Budget Car Rental
 
2017 PROGRAM YEAR
 
PROGRAM VOLUME
 
 
 
 
 
 
PROGRAM
 
RISK
 
TOTAL VOLUME by MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Memo:
 
 
 
Ford
 
 
 
Ford
 
 
 
Ford
 
 
 
Cum Dec.
 
 
 
GAV
 
 
 
RISK
 
 
 
Total
 
 
 
Delivery
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Gas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
 
[REDACTED]
 
 
 
[REDACTED]
 
 
 
[REDACTED]
 
 
 
[REDACTED]
Mustang Conv
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fseries (F150-F250)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transit Wagon
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Continental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT TownCar
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current Mix/Remaining volume
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Attachment II




    
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2017 Program Year / 2017 MY Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Program a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incentive Components
 
 
 
Total
 
Series
Option
Equipment
Total
 
Off
 
FIMPS
 
 
17 Model Year Vehicles & Minimum Specs
Volume
 
 
Code
Code
Group
Incentive
 
Invoice
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FORD CAR & TRUCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
200A
 
 
 
 
 
 
 
                [REDACTED]
 
 
 
 
 
250A
 [REDACTED]
 
 
 
 
 
 
 
 
250A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
997
200A
 
 
 
 
 
 
 
 
 
 
 
 
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
13B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
99U
600A
 
 
 
 
 
 







--------------------------------------------------------------------------------


Attachment II




 
 
 
 
 
 
99U
602A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
301A
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
300A
[REDACTED]
 
 
 
 
 
 
 
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
51T
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
999
200A
 
 
 
 
 
 
 
 
 
 
 
 
999
200A
 
 
 
 
 
 
 
 
 
 
 
 
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
998
300A
 
 
 
 
 
 
 
 
 
 
 
 
998
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
400A
 
 
 
 
 
 















--------------------------------------------------------------------------------


Attachment II




 
 
 
 
 
 
439
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
202A
 
 
 
 
 
 
 
 
 
 
 
 
 
 




























[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
59N
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
302A
 
 
 
 
 
 
 
 
302A
 
 
 
 
 
 
 
50N
 
 
 
 
 
 
 
 
53A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
302A
 
 
 
 
 
 
 
765
302A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINCOLN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100A
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ Risk Vehicles ordered with 56K will be [REDACTED]
 
 







--------------------------------------------------------------------------------


Attachment III






Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
2017 Program Year / 2018 MY Vehicles a/
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Program
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Planned
 
 
 
Incentive Components
 
 
 
Total
Series
Option
Equipment
Total
 
Off
 
FIMPS
 
18 Model Year Vehicles & Minimum Specs
 
Volume
Code
Code
Group
Incentive
 
Invoice
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
FORD CAR & TRUCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ Reserved for 18MY vehicles within the 17 Program
 
 
 
 
 
 
 
 
 
 

        




--------------------------------------------------------------------------------


Attachment IV




               
Ford Motor Company / Avis Budget Car Rental
2017 Program Year
GAV PROGRAM DETAIL
 
DAYS-IN-SERVICE PROGRAM DETAILS
 
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In-Service & Ordering Requirements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Months-In-Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Days in Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
 
GAV Order Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volume, Depreciation and Vehicle Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation Rates
 
 
 
See GAV Rates Att V
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation Return Surcharge
b/
 
 
Mustang Only
 
Mustang Only
 
Mustang Only
 
 
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4th Quarter Production (Cum-Dec)
c/
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Return Restrictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No Acceptance Dates
 
 
 
Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving Thursday & Friday,
and 12-23-16 thru 1-02-17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Max OSD 180 Day Extension
 
 
 
N/A
 
N/A
 
$15/day + deprec.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mileage
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Attachment IV




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transit Wagon / Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
d/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
All Other Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Mileage Penalty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligibility
 
 
 
Eligible (not to exceed 10% by vehicle line)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Maximum Claim Date
 
 
 
Maximum-Out-of-Service-Date (MOSD) + 180 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Turn In Standards
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Deductible
 
 
 
$500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Express Sign-Off
 
 
 
$100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
All other Standards and Procedures
 
 
 
As published in the 2017 Program Year Daily Rental Repurchase Program
Announcement
- - - - -
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
[REDACTED]: Defined on Att V; All vehicle lines have a defined [REDACTED] is
exceeded vehicle will be charged minimum days [REDACTED]- which may exceed
Actual Days In Service.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/
Mustang return surcharge applies as outlined in 2017 Model Daily Rental
Repurchase Program (page 3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
c/
4th quarter production must be prioritized for production no later than December
10, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
d/
[REDACTED]









--------------------------------------------------------------------------------


Attachment V






Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2017 Program Year
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GAV DEPRECIATION RATES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 2017 GAV RATES [REDACTED]   a/ b/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mthly Depreciation Rates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Months In Service MIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Days In Service DIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED] by vehicle line DNE
c/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED] by vehicle line DNE
c/
 
 
[REDACTED]


 
Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Fastback
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Convertible
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------


Attachment V






[REDACTED] by vehicle line DNE
c/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
[REDACTED]
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
Expedition
 
 
 
 
 
 
 
 
 
Transit Wagon
 
 
 
 
 
 
 
 
 
Navigator
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
Continental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED] by vehicle line DNE
c/
 
 
 
 
 
 
 
 
MKT Town Car
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED] by vehicle line DNE
c/
 
 
 
 
 
 
 
 
F150 Super Crew
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- - - - -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



a/
2017 MY vehicles. 2018 MY vehicles are not included and will be addressed if
required
 
b/
GAV vehicles are price protected to the level in effect at the date of order
receipt
 
c/
[REDACTED] Calculation is determined by total repurchase by vehicle line by MY.
[REDACTED] has been exhausted vehicles returned will charge [REDACTED] and
chargeable days will be determined by Minimum-Months-In-Service or Actual-days
whichever is greater. [REDACTED] is not fully utilized that available % will
"roll over" to [REDACTED].











--------------------------------------------------------------------------------


    Attachment VI






AVIS BUDGET 2017 FORD DAILY RENTAL REPURCHASE PROGRAM
 
 
 
 
 
 
 
 
•         Percentages listed are the minimum mandatory monthly (not yearly)
requirement for each option or package for each vehicle line.
•         No equipment deletions are allowed from the minimum package/array;
option equipment listed is required.
•         Upgrades in vehicle series and/or optional equipment are acceptable.
•         Certain interior/exterior color combinations will not be available for
ordering.
 
 
 
 
Ford Vehicles
 
 
 
 
2017MY Fiesta
 
2017MY Focus
Requires 50% Titanium
 
Requires 50% mix of 5-Door Titanium series.
SE Appearance 4-Door Sedan (P4B/201A) – 25%
 
 
• Automatic Transmission (44A)
 
Sedan Titanium (P3J/300A) - 50%
• SE Appearance Package (201A)
 
• Voice-Activated Touchscreen Navigation (58K)
 
 
 
SE Appearance 5-Door Hatch (P4E/201A) – 25%
 
 
• Automatic Transmission (44A)
 
5-Door Titanium (P3N/300A) - 50%
• SE Appearance Package (201A)
 
• Voice-Activated Touchscreen Navigation (58K)
 
 
 
Titanium 4-Door Sedan (P4C/300A) – 25%
 
 
• Automatic Transmission (44A)
 
 
• Moonroof (13R)
 
 
• Voice-Activated Touchscreen Navigation (58V)
 
 
 
 
 
Titanium 5-Door Hatch (P4F/300A) – 25%
 
 
• Automatic Transmission (44A)
 
 
• Moonroof (13R)
 
 
• Voice-Activated Touchscreen Navigation (58V)
 
 
 
 
 
17MY Fusion
 
17MY Fusion Hybrid
 
 
Requires minimum 60% mix of Titanium series.
SE FWD 1.5L EcoBoost (P0H/202A) – 50%
 
SE Hybrid (P0L/600A) – 40%
• 1.5L EcoBoost Engine w/6-Speed Automatic Transmission
 
• SE Technology Package (14L)
with SelectShift (99D/44W)
 
 
• Equipment Group 202A – SE Luxury Package
 
Titanium Hybrid (P0R/700A) – 60%
 
 
• Moonroof w/ Universal Garage Door Opener (13B) – 50%
Titanium FWD (P0K/300A) – 50%
 
 
• 2.0L EcoBoost Engine w/Automatic Transmission (999/44W)
 
 
• Moonroof with Universal Garage Door Opener (13B) - 50%
 
 
 
 
 









--------------------------------------------------------------------------------


    Attachment VI






17MY Mustang Coupe
 
17MY Mustang Convertible
Requires minimum 75% mix of Premium series.
 
 
 
 
EcoBoost Convertible Premium (P8U/200A)
V6 Coupe (P8A/050A) 
 
• 2.3L EcoBoost Engine (99H)
• 3.7L 4V Ti-VCT V6 Engine (99M)
 
• Automatic Transmission (443)
• Automatic Transmission (443)
 
• Spare Wheel and Tire (66W)
• Spare Wheel and Tire (66W)
 
• Voice-Activated Navigation System (91N)
 
 
 
EcoBoost Coupe Premium (P8T/200A) – 75% Minimum
 
 
• 2.3L EcoBoost Engine (99H)
 
 
• Automatic Transmission (443)
 
 
• Spare Wheel and Tire (66W)
 
 
• Voice-Activated Navigation System (91N)
 
 
 
 
 
 
 
 
 
 
17MY Taurus
 
 
Limited FWD (P2F/301A) or AWD (P2J/301A)
 
 
• 3.5L Ti-VCT V6 (998)
 
 
• Navigation (20N)
 
 
• Power Moonroof (439) - 50%
 
 
 



17MY Escape
 
17MY Edge
Requires minimum 50% mix of Titanium series.
 
Requires minimum 40% mix of Titanium series.
SE 4x2 (U0G/201A) or 4WD (U9G/201A)
 
 
Requires Equipment Group 201A
 
SEL FWD (K3J/201A) or AWD (K4J/201A)
• Equipment Group 201A - Convenience Package
 
• Equipment Group 201A
• 1.5L EcoBoost Engine (99D)
 
• 3.5L Ti-VCT V6 Engine (998/44J)
 
 
 
Titanium – 50% Minimum
 
Titanium FWD (K3K/300A) or AWD (K4K/300A) – 40% Min
• 4x2 (U0J/300A) or 4WD (U9J/300A)
 
• 2.0L I-4 EcoBoost Engine (standard) (999/446)
»  2.0L EcoBoost Engine (999)
 
• Technology Package (51T)
    »  Navigation (582)
 
• Roof Rack Side Rails (68S) – 50%
    »  Power Panorama Roof (43M) – 50%
 
• Panoramic Vista Roof (43P) – 50%
 
 
 
17MY Expedition
 
17MY Explorer
Expedition EL not to exceed 65% in 16 CY; 17 CY TBD
 
Requires Equipment Group 202A
Requires Equipment Group 202A.
 
XLT FWD (K7D/202A) or AWD (K8D/202A)
XLT 4x2 (U1H/202A or K1H/202A) or 4x4 (U1J/202A or K1J/202A)
 
• Equipment Group 202A
• Equipment Group 202A
 
• Dual Panel Moonroof (439) – 50%
• Voice-Activated Navigation System (59N)
 
• Hands-free Liftgate (18P)
• Power Moonroof (43M) - 50%
 
• Technology Feature Bundle (65T)







--------------------------------------------------------------------------------


    Attachment VI




 
 
 
 
 
 
17MY Flex
 
17MY F-150
Requires mix of 50% SEL series and 50% Limited series.
 
Super Crew XLT 4x2 (W1C/302A)
 
 
• Equipment Group 302A
SEL FWD (K5C/202A) or AWD (K6C/202A) – 50%
 
• 3.5L V6 Ti-VCT Engine w/ 6-Speed Auto Trans (998/446)
• Equipment Group 202A
 
• Bed Liner - Spray-in (96W)  50%
• Roof Rack Side Rails (68B) – 50%
 
• Bed Liner - Drop in (96P) 50%
 
 
• Trailer Tow Package (53A)
 
 
• Twin Panel Moonroof (43V) - 25%
Limited FWD (K5D/300A) or AWD (K6D/300A) – 50%
 
 
• Roof Rack Side Rails (68B) – 50%
 
Super Crew XLT 4x4 (W1E/302A)
• Multipanel Vista Roof (43P) – 50%
 
• Equipment Group 302A
 
 
• 3.5L V6 EcoBoost Engine w/ 10-Speed Auto Trans (99G/44G)
 
 
• Bed Liner - Spray-in (96W)
 
 
• Trailer Tow Package (53A)
 
 
• Twin Panel Moonroof (43V) - 25%
 
 
 
 
 
17MY Transit Wagon
 
 
XLT Wagon (302A)
 
 
Any roof height (K1Z, K1Y, X2Z, X2Y, K1C, X2C, X2X, U4X)
 
 
• Reverse Sensing System (43R)
 
 
• Privacy Tint (All Around) incl. Rear-Window Defogger (92E)
 
 
• Running Board required:
 
 
     • Running Board (68H) - 50%
 
 
     • Power Running Board (68L) - 50%
 
 
• SYNC Package 21 (58X)
 
 
• Styled aluminum alloy wheels (64S) (except U4X)
 
 
note seating option codes:
 
 
• 12 Passenger Seating (no option code required)
 
 
• 15 Passenger Seating choose option code 765
 
 
• 10 Passenger Seating choose option code 761
 
 
Not Available:
 
 
• Vinyl Floor (16E)
 
 
 







--------------------------------------------------------------------------------


    Attachment VI






Lincoln Vehicles
17MY MKZ
 
17MY Navigator / Navigator L
Requires minimum 50% Moonroof
 
 
MKZ FWD (L5E/300A)
 
Navigator 4x2 (J2H/200A) or 4x4 (J2J/200A); Navigator L 4X2
• 2.0L Ti-VCT I4 Engine (44W)
 
(J3H/200A) or 4X4 (J3J/200A)
• Equipment Group 300A – Reserve Package
 
• Power Moonroof (43M) – 50%
• Single Panel Moonroof (13B) - 50%
 
 
 
 
 



 
 
17MY Continental
17MY MKX
 
Continental Reserve FWD (L9R/300A) or AWD (L9N/300A)
MKX Reserve FWD (J6L/102A) or AWD (J8L/102A)
 
• Continental Technology Package (63A)
 
 
• Twin Panel Moonroof (43W) - 50%
• Equipment Group 102A - Reserve Package
 
 
• Technology Package (65T)
 
 
• Climate Package (51C)
 
17MY MKT Town Car
 
 
MKT Town Car (J5N/500A)
 
 
• 3.7L V6 Engine (99K)
 
 
• Tuxedo Black Metallic Paint (UH)
 
 
• Charcoal Black Leather Interior (7W)
 
 
 







--------------------------------------------------------------------------------


                Attachment VII






Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
2017 Program Year
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
[REDACTED]
 
Eligible Vehicles c/
 
Amount
Model
Series
Group
 
Amount
Model
Series
Group /Option
 
 
 
[REDACTED]


























 
Fiesta
 
 
Focus
 
 
Fusion
 
 
Fusion Hybrid
 
 
Mustang Fastback
 
 
Mustang Convertible
 
 
Taurus
 
 
Edge
 
 
Flex
 
 
Escape
 
 
Explorer
 
 
Expedition & EL
 
 
F-Series
 
 
Transit -- Wagon
 
 
 
 
 
LINCOLNS
 







--------------------------------------------------------------------------------


                Attachment VII




 
Continental
 
[REDACTED]
 
MKX
 
 
MKT Town Car
 
 
Navigator & L
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
Vehicle must be an eligible GAV vehicle for [REDACTED]. If payment is made the
vehicle is ineligible for future GAV return.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/
MOSD for claiming [REDACTED]: MOSD + 180 Days
 
 
 
[REDACTED] of any one vehicle line repurchase volume
 
 
 
 
 
 
 
c/
[REDACTED] apply to 2017 MY in the 17 PY; 2018 MY vehicles are not included and
will be addressed if required
 







--------------------------------------------------------------------------------


        Attachment VIII








Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
2017 PROGRAM YEAR (ordered prior to 7/1/16)
PROGRAM RECONCILIATION a/
 
 
 
 
 
 
 
 
 
 
Vehicle Line/ Series c/
 
Start Date
Vehicle Counts
 
Incentive Impact y-o-y
 
 
 
 
 
 
 
b/
 
 
 
Risk
 
2016 PY
2017 PY
17 h/(L) 16
Fusion 17 Model Year
 
[REDACTED]


 
P0H SE w/ 2.5 Ti-VCT
 
P0K Titanium w/ 2.0L EcoBoost
 
Total Fusion
 
 
 
Escape 17 Model Year
 
U0G Escape SE FWD 2.0L
 
U9G Escape SE AWD 2.0L
 
U0J Escape Titanium FWD 2.0L
 
U9J Escape Titanium AWD 2.0L
 
Total Escape
 
 
 
and Total
 
 
 
 
 
 
 
 
 
 
 
a/ Fusion and Escape require reconciliation as shown above. This Reconciliation
addresses 17 MY Risk vehicles that were part of both the 16 PY and 17 PY and
ordered prior to July 1, 2016.
 
 
 
 
 
 
 
 
b/ Reconciliation payment will be paid through [REDACTED].
 
 
 
 
 
 
 
 
 
c/ Any other 2017 MY vehicle ordered prior to 7/1/2016, other than the vehicle
lines noted above, will be paid under the 2016 Program as a 17 PY with the
appropriate incentive and requires no reconciliation.







--------------------------------------------------------------------------------


Attachment IX




2017 Program Year
Avis Budget Car Rental / Ford Motor Company
VOLUME ADJUSTMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A
B
 
 
ADJUSTMENTS
 
 
C
 
 
 
 
Early Orders #'s Prior
16
Full
 
 
 
 
 
 
 
 
 
 
 
 
 
07/01/2016
CY
PY
 
 
 
 
 
 
 
TOTAL
Program
 
FULL PROGRAM YEAR
 
Start Date
Program
Risk
Total
Total
Base
 
 
 
 
 
 
 
VOLUME
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIESTA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FOCUS
 
 
[REDACTED]


 
 
[REDACTED]
 
 
 
FUSION
 
 
 
 
 
 
 
FUSION HYBRID
 
 
 
 
 
 
 
MUSTANG COUPE
 
 
 
 
 
 
 
MUSTANG CONV
 
 
[REDACTED]
[REDACTED]
 
 
 
TAURUS
 
 
 
 
 
 
 
EDGE
 
 
 
 
[REDACTED]
[REDACTED]
 
FLEX
 
[REDACTED]
 
 
 
 
 
ESCAPE
 
 
 
 
 
 
 
EXPLORER
 
 
 
 
 
 
 
EXPEDITION
 
 
 
 
 
 
 
Fseries (F150-F250)
 
 
 
 
 
 
 
TRANSIT WAGON
 
 
 
 
 
 
 
ECONOLINE CUTAWAY
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
CONTINENTAL
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
MKT
 
 
 
 
 
 
 
NAVIGATOR
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTES:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/ Start Date for 2017MY Vehicles that are in both the 16PY and 17PY due to
"early job one date";
 
 
B/ Volume add to the Ford Weekly reports to equal full Program Year orders
(ordered prior to 7/1/16)
 
 
C/ End Dates to be determined if required
 
 







--------------------------------------------------------------------------------


                Attachment X






 
 
Preliminary
June Delivery
July Delivery
August Delivery
Sept Delivery
October Delivery
November Delivery
2016
 
December
Cum June production
August Production
Sept Production
October Production
Job 1
Veh Line
Delivery
E4
F1
F2
F3
F4
F5
H1
H2
H3
H4
H5
J1
J2
J3
J4
K1
K2
K3
K4
 
 
Target
23-May
30-May
06-Jun
13-Jun
20-Jun
27-Jun
01-Aug
08-Aug
15-Aug
22-Aug
29-Aug
05-Sep
12-Sep
19-Sep
26-Sep
03-Oct
10-Oct
17-Oct
24-Oct
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/28/16
Fiesta
[REDACTED]
 
 
11/14/16
Focus
 
 
04/10/2016
Fusion Gas
 
 
04/10/2016
Fusion Hybrid
 
 
6/6/16
MSTG Coupe
 
 
6/6/16
MSTG Conv
 
 
11/14/16
Taurus
 
 
10/24/2016
Edge
 
 
11/7/16
Flex
 
 
4/6/16
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------


                Attachment X






November Delivery
December Delivery
Total
Total
November Production
December Production
Program
Cum
L1
L2
L3
L4
L5
M1
M2
M3
 
Volume
Dec
31-Oct
07-Nov
14-Nov
21-Nov
28-Nov
05-Dec
12-Dec
19-Dec
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------


                Attachment X






 
 
Preliminary
June Delivery
July Delivery
August Delivery
Sept Delivery
October Delivery
November Delivery
2016
 
December
Cum June production
August Production
Sept Production
October Production
Job 1
Veh Line
Delivery
E4
F1
F2
F3
F4
F5
H1
H2
H3
H4
H5
J1
J2
J3
J4
K1
K2
K3
K4
 
 
Target
23-May
30-May
06-Jun
13-Jun
20-Jun
27-Jun
01-Aug
08-Aug
15-Aug
22-Aug
29-Aug
05-Sep
12-Sep
19-Sep
26-Sep
03-Oct
10-Oct
17-Oct
24-Oct
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6/20/16
Explorer
[REDACTED]
 
 
5/23/16
Expedition
 
DNE 40% EL
10/24/16
F-Series
 
 
8/28/16
Transit 12 Pass
 
Transit 15 Pass
 
Transit 10 Pass
 
 
4/18/16
MKZ
 
 
8/12/16
Continental
 
 
10/24/16
MKX
 
 
4/6/15
MKC
 
 
11/7/16
MKT/TC
 
 
5/23/16
Navigator
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------


                Attachment X






November Delivery
December Delivery
Total
Total
November Production
December Production
Program
Cum
L1
L2
L3
L4
L5
M1
M2
M3
Volume
Dec
 
31-Oct
07-Nov
14-Nov
21-Nov
28-Nov
05-Dec
12-Dec
19-Dec
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
 
 
 
 
 
 





